PUDLOWSKI, Judge.
Defendant, Earl Thomas, was charged as a prior, persistent and class X offender by indictment in the Circuit Court of the City of St. Louis on January 3, 1989 with eighteen counts: Count I, forcible rape; Count II, class B felony of kidnapping; Count III, Class A felony of first-degree robbery; Count IV, forcible rape; Count V, kidnapping; Count VI, class B felony of attempted first-degree robbery; Count VII, forcible rape; Count VIII, kidnapping; Count IX, attempted first-degree robbery; Count X, forcible rape; Count XI, kidnapping; Count XII, first-degree robbery; Count XIII, forcible rape; Count XIV, kidnapping; Count XV, first-degree robbery; Count XVI, forcible rape; Count XVII, kidnapping and Count XVIII, first-degree robbery. A nolle prosequi was entered on Counts IV, V and VI. On March 31, 1989 defendant was convicted of all remaining counts. State v. Thomas, 830 S.W.2d 546, 547 (Mo.App. E.D. 1992); Thomas v. Dormire, 923 S.W.2d 533, 534 (Mo.App. W.D.1996).
Defendant was sentenced to ninety-nine years of imprisonment on Counts I, III, VII, X, XIII, XV, XVI and XVIII and to thirty years of imprisonment on Counts II, VIII, *449IX, XI, XIV and XVII. All sentences are to be served consecutively.
Defendant’s convictions were affirmed in Ms consolidated appeal. State v. Thomas, 830 S.W.2d at 547. He then filed a habeas corpus action appealing Ms sentences wMch resulted in a remand to the circuit court for resentencing on Counts III, XV and XVIII. Thomas v. Dormire, 923 S.W.2d at 534-35. He was then resentenced to life imprisonment on all three counts on August 8, 1996.
Defendant claims the sentencing court erred in adding a finding of prior sexual offender to its written judgment of August 9, 1996, which resentenced defendant on three charges of robbery in the first degree, Counts III, XV and XVIII of the original judgment. No such finding was made at the original sentencing; nor was defendant ever charged as a prior sexual offender.
We find the trial court erred in designating the defendant was a prior sexual offender in its findings.
We amend and modify the judgment of the trial court by removing the finding that the defendant was a prior sexual offender. We affirm the judgment of sentencing the defendant to life imprisonment on all three counts, Count III, class A felony of first-degree robbery, Count XV, first-degree robbery and Count XVIII, first degree robbery. Rule 30.25(b).
Judgment is modified and affirmed.
GRIMM, P. J., and GARY M. GAERTNER, Judge, concur.